Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in this Registration Statement of Platinum Studios, Inc.on Form SB-2, of our audit report dated July 13, 2007, which includes an emphasis paragraph relating to an uncertainty as to the Company’s ability to continue as a going concern appearing in the Prospectus, which is part of the Registration Statement. We also consent to the reference to our Firm under the captions “Experts” in the Prospectus. /s/HJ Associates & Consultants, LLP HJ Associates & Consultants, LLP Salt Lake City, Utah December 14, 2007
